DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagao et al. (US Patent Application Pub. No.: US 2014/0062249 A1).
For claim 1, Nagao et al. disclose the claimed invention comprising: a stator (reference numeral 11) having a stator core (reference numeral 20) having an annular shape (see figures 1A, 1B); a rotor (reference numeral 50) disposed facing the stator in a radial direction (see figure 1A), including one pair or a plurality of pairs of magnetic poles (reference numerals 54N, 54S) along a circumferential direction (see figure 1A); 
For claim 8, Nagao et al. disclose the cutout (reference numerals 80U, 80V, 80W) being disposed bisymmetrically in the circumferential direction with respect to a center line along the radial direction (see figures 1A, 1B).  
For claim 9, Nagao et al. disclose a cross-sectional shape of the cutout (reference numerals 80U, 80V, 80W) in the radial direction being set to be an arc shape or a triangular shape (see figure 1A).  
For claim 10, Nagao et al. disclose a cross-sectional shape of the inner periphery surface of the housing (reference numeral 70) in the radial direction being a true circular shape having no roughness (see figures 1A, 1B).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al. as applied to claim 1 above, and further in view of Kitamura et al. (US Patent Application Pub. No.: US 2017/0358961 A1).
For claim 2, Nagao et al. disclose the claimed invention except for the stator core being formed such that a value where a thickness dimension of the cutout in the radial direction is subtracted from a thickness dimension of the back yoke in the radial direction is set to be larger than a width of the teeth in the circumferential direction.  Having a particular dimension for the width of cutouts, back yoke, and teeth would merely involve setting the thickness of these stator dimensions as exhibited by Kitamura et al. (reference numerals W111a, W111, W112, see figure 3, also see paragraph [0042]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a certain thickness for the stator components as disclosed by Kitamura et al. for the cutout, back yoke, and teeth of Nagao et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al. as applied to claim 1 above, and further in view of Nakayama et al. (US Patent Application Pub. No.: US 2017/0256997 A1).
.  

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al. as applied to claim 1 above, and further in view of Akita (US Patent Application Pub. No.: US 2009/0133243 A1).
For claim 4, Nagao et al. disclose the claimed invention except for the stator core being composed of a plurality of core sheets each having a plate shape and being laminated in the axial direction; each core sheet including a fixing hole portion along the 
For claim 5, Nagao et al. in view of Akita disclose the claimed invention except for the cutout being provided in the teeth adjacent to the fixing portion in the circumferential direction.  Akita already disclose the fixing portion (reference numeral 2e) in a position not overlapping the teeth in the circumferential direction (see figure 4B) which when combined with the stator core of Nagao et al. this would disclose the cutout being provided in the teeth adjacent to the fixing portion in the circumferential direction.  .  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al. as applied to claim 1 above, and further in view of Inayama et al. (US Patent Application Pub. No.: US 2008/0054737 A1).
For claim 6, Nagao et al. disclose the claimed invention except for the teeth being configured to have a skew structure in which positions of the teeth in the circumferential direction are shifted stepwisely or continuously through the axial direction; and each of the cutout being provided to be present within a range of the teeth for any positions in the axial direction.  Inayama et al. disclose the teeth (reference numeral 15) being configured to have a skew structure in which positions of the teeth in the circumferential direction are shifted stepwisely or continuously through the axial direction (see figure 9), and when applied to the teeth of Nagao et al. this would disclose each of the cutout being provided to be present within a range of the teeth for any positions in the axial direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the skew structure as disclosed by Inayama et al. for the teeth of Nagao et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al. as applied to claim 1 above, and further in view of Matsuda et al. (US Patent Application Pub. No.: US 2011/0020154 A1).
For claim 7, Nagao et al. disclose the claimed invention except for a fixing member having a disc shape being disposed in the housing, the fixing member being press-fitted to the inner periphery surface of the housing in an outer side of the stator in the axial direction.  Matsuda et al. disclose a fixing member (reference numeral 18) having a disc shape being disposed in the housing (reference numeral 16, see figure 1), the fixing member (reference numeral 18) being press-fitted to the inner periphery surface of the housing (reference numeral 16) in an outer side of the stator (reference numeral 30) in the axial direction (see figure 1, also paragraph [0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the fixing member as disclosed by Matsuda et al. for the housing of Nagao et al. for predictably providing covering means for the device.  









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of stator configurations: US 20180198333 A1 (OHORI; RYO et al.), US 20140252904 A1 (MIKAMI; Koji et al.), US 20170331336 A1 (HAYASHI; Hiroki et al.), US 20130313938 A1 (YAMADA; Yoji et al.), US 20130038169 A1 (Sato; Tomohiro), US 20030098628 A1 (Enomoto, Yuuji et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALEX W MOK/Primary Examiner, Art Unit 2834